Appeal from a judgment of the Chautauqua County Court (John T. Ward, Jr., J.), rendered February 11, 2002. The judgment convicted defendant, upon a jury verdict, of murder in the second degree and robbery in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of murder in the second degree (Penal Law § 125.25 [1]) and robbery in the second degree (§ 160.10 [3]). Contrary to the contention of defendant, County Court properly refused to suppress his written statement that he gave to the police. The record of the suppression hearing does not support the contention of defendant that he made an unequivocal request for counsel during questioning (see People v Lynch, 13 AD3d 1142 [2004], lv denied 4 NY3d 800 [2005]). The sentence is not unduly harsh or severe. Present—Hurlbutt, J.P., Scudder, Gorski, Smith and Lawton, JJ.